DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the group of agents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the group of agents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 7-12, 17-19 of U.S. Patent No. 11,140,359 (hereinafter referred to as Patent ‘359) in view of Cunnington (US Patent Application Publication No. 2011/0295392).
Claim 1, it is functionally similar to combination of claims 2 and 9 of Patent ‘359. For example claim 1 of the present invention recites “A method for detecting disturbances in a first media stream captured of a participant on a communication, the method comprising:” similar to “ A method for detecting disturbances in a first media stream captured of a participant on a communication, the method comprising:” recited in claim 2 of Patent ‘359; claim 1 of the present invention recites “receiving the first media stream, comprising an audio component and a video component” similar to “determining that the motion indicates an audible disturbance in an audio component of the first media stream, wherein the audio component is captured by a microphone of the video client system“ and “identifying a visual disturbance in a video component of the first media stream” recited in claim 2 of Patent ‘359 which obviously requires receiving audio and video components; claim 1 of the present invention recites “receiving biometric information captured from the participant by one or more biometric sensors” similar to “receiving biometric information indicating a motion of the participant, wherein the biometric information is captured by a biometric sensor of a video client system” recited in claim 2 of Patent ‘359; claim 1 of the present invention recites “identifying one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information” is similar to “receiving biometric information indicating a motion of the participant “, “determining that the motion indicates an audible disturbance in an audio component of the first media stream” and “identifying a visual disturbance in a video component of the first media stream; and using the visual disturbance to confirm the audible disturbance” as recited in claim 2of Patent ‘359 ; and claim 1 of the present invention recites “providing feedback about the one or more disturbances to the participant” similar to “providing the participant with feedback concerning the audible disturbance” as recited in claim 9 of Patent ‘359.
As claims 2 and 9 teach identifying different disturbances using different conditions (video component, biometric information identifying in audio component) and confirming one with another, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to identify disturbance with any combination of these conditions (components or information).
However, in the similar field, Cunnington teaches receiving biometric information captured from the participant by one or more biometric sensors (Paragraphs 0052-0055 from any and/or all participants); identifying one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information (Paragraphs 0033, 0035, 0090 aggregating and correlating variety of sensor data to identify participant disturbance i.e. variety of interactions in media based on correlated data); and providing feedback about the one or more disturbances to the participant (Paragraphs 0040, 0048-0050, 0053, 0056, 0060-0061, 0108 feedback to presenter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify claim 2 of Patent ‘359 to identify one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information as taught by Cunnington so that “the collected sensor data is correlated for each participant” (Cunnington, Paragraph 0090) and “the correlated sensor data is compared with baseline data across a number of different physical, physiological and biological aspects for determining one or more reactions” (Cunnington, Paragraph 0091).
Claim 2, rejected against functionalities of claim 2, claim 9 and claim 7 of Patent ‘359.
Claim 3, rejected against functionalities of claim 2, claim 9 and claim 10 of Patent ‘359. Cunnington teaches the feedback indicates how the participant can improve the disturbance score (Paragraphs 0022, 0034, 0040, 0048, 0056-0058).
Claim 4, rejected against functionalities of claim 2, claim 9 and claim 8 of Patent ‘359
Claim 5, Cunnington teaches updating the disturbance score as each of the one or more disturbances are identified during the communication (Paragraphs 0056-0058 continually aggregating and correlating i.e. scoring to improve presentation).
Claim 7, Cunnington teaches the feedback is provided during the communication (Paragraphs 0033, 0058, 0060, 0092 immediate feedback during meeting).
Claim 8, rejected against functionalities of claim 2 and claim 9 of Patent ‘359. Cunnington teaches the feedback is provided after the communication (Paragraphs 0033 at a later point for training or coaching, 0058 subsequent feedback, 0093 after the meeting).
Claim 9, rejected against functionalities of claim 2, claim 9 and claim 10 of Patent ‘359. Cunnington teaches the feedback includes at least one recommendation for mitigating disturbances (Paragraphs 0056-0058 coaching and training provided).
Claim 10, rejected against functionalities of claim 2, claim 9 and claim 3 of Patent ‘359.
Claim 11, of the present invention is functionally similar to combination of claims 12 and 19 of Patent ‘359. For example claim 11 of the present invention recites “A system for detecting disturbances in a first media stream captured of a participant on a communication, the system comprising: one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the processing system to:” similar to “A system for detecting disturbances in a first media stream captured of a participant on a communication, the system comprising: one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the processing system to:” recited in claim 12 of Patent ‘359; claim 11 of the present invention recites “receive the first media stream, comprising an audio component and a video component” similar to “determine that the motion indicates an audible disturbance in an audio component of the first media stream, wherein the audio component is captured by a microphone of the video client system“ and “identify a visual disturbance in a video component of the first media stream” recited in claim 12 of Patent ‘359 which obviously requires receiving audio and video components; claim 11 of the present invention recites “receive biometric information captured from the participant by one or more biometric sensors” similar to “receive biometric information indicating a motion of the participant, wherein the biometric information is captured by a biometric sensor of a video client system” recited in claim 12 of Patent ‘359; claim 11 of the present invention recites “identify one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information” is similar to “receive biometric information indicating a motion of the participant “, “determine that the motion indicates an audible disturbance in an audio component of the first media stream” and “identify a visual disturbance in a video component of the first media stream; and use the visual disturbance to confirm the audible disturbance” as recited in claim 12 of Patent ‘359; and claim 11 of the present invention recites “provide feedback about the one or more disturbances to the participant” similar to “provide the participant with feedback concerning the audible disturbance” as recited in claim 19 of Patent ‘359.
As claims 12 and 19 teach identifying different disturbances using different conditions (video component, biometric information identifying in audio component) and confirming one with another, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to identify disturbance with any combination of these conditions (components or information).
However, in the similar field, Cunnington teaches receiving biometric information captured from the participant by one or more biometric sensors (Paragraphs 0052-0055 from any and/or all participants); identifying one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information (Paragraphs 0033, 0035 aggregating and correlating variety of sensor data to identify participant disturbance i.e. variety of interactions in media based on correlated data); and providing feedback about the one or more disturbances to the participant (Paragraphs 0040, 0053, 0056, 0061 feedback to presenter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify claim 12 of Patent ‘359 to identify one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information as taught by Cunnington so that “the collected sensor data is correlated for each participant” (Cunnington, Paragraph 0090) and “the correlated sensor data is compared with baseline data across a number of different physical, physiological and biological aspects for determining one or more reactions” (Cunnington, Paragraph 0091).
Claim 12, rejected against functionalities of claim 12, claim 19 and claim 17 of Patent ‘359.
Claim 13, rejected against functionalities of claim 12, claim 19 and claim 10 of Patent ‘359. Cunnington teaches the feedback indicates how the participant can improve the disturbance score (Paragraphs 0022, 0034, 0040, 0048, 0056-0058).
Claim 14, rejected against functionalities of claim 12, claim 19 and claim 18 of Patent ‘359.
Claim 15, Cunnington teaches to update the disturbance score as each of the one or more disturbances are identified during the communication (Paragraphs 0033, 0035, 0090-0091 aggregating and correlating sensor data, 0056-0058 continually aggregating and correlating i.e. scoring to improve presentation).
Claim 17, Cunnington teaches the feedback is provided during the communication (Paragraphs 0058, 0060, 0092 immediate feedback during meeting).
Claim 18, rejected against functionalities of claim 12 and claim 19 of Patent ‘359. Cunnington teaches the feedback is provided after the communication (Paragraphs 0058 subsequent feedback, 0093 after the meeting).
Claim 19, rejected against functionalities of claim 12, claim 19 and claim 10 of Patent ‘359. Cunnington teaches the feedback includes at least one recommendation for mitigating disturbances (Paragraphs 0056-0058 coaching and training provided).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan (US Patent No. 7,564,476), and further in view of Cunnington (US Patent Application Publication No. 2011/0295392).
Regarding claim 1, Coughlan teaches a method for detecting disturbances in a first media stream captured of a participant on a communication, the method comprising:
receiving the first media stream, comprising an audio component and a video component (col. 3 ll. 46-51, col. 3 ll. 64-col. 4 ll. 9, col. 5 ll. 50-55);
identifying one or more disturbances in the first media stream based on the video component (col. 3 ll. 64-col. 4 ll. 27, col. 7 ll. 33-col. 8 ll. 3); and
providing feedback about the one or more disturbances to the participant (col. 8 ll. 51-58) (col. 3 ll. 40-col. 9 ll. 39 for complete details).
Coughlan does not teach receiving biometric information captured from the participant by one or more biometric sensors; identifying one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information.
However, in the similar field, Cunnington teaches receiving biometric information captured from the participant by one or more biometric sensors (Paragraphs 0052-0055 from any and/or all participants); identifying one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information (Paragraphs 0033, 0035 aggregating and correlating variety of sensor data to identify participant disturbance i.e. variety of interactions in media based on correlated data); and providing feedback about the one or more disturbances to the participant (Paragraphs 0040, 0053, 0056, 0061 feedback to presenter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Coughlan to identify one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information as taught by Cunnington so that “the collected sensor data is correlated for each participant” (Cunnington, Paragraph 0090) and “the correlated sensor data is compared with baseline data across a number of different physical, physiological and biological aspects for determining one or more reactions” (Cunnington, Paragraph 0091).
Regarding claim 2, Coughlan teaches determining a disturbance score for the participant based on the one or more disturbances (col. 7 ll. 33-47, col. 8 ll. 31-45 determining multiple tags for visual disturbance. It would have been obvious to a person of ordinary skill in the art to add up these tag occurrences as score as total amount of disturbances.).
Regarding claim 3, Cunnington teaches the feedback indicates how the participant can improve the disturbance score (Paragraphs 0022, 0034, 0040, 0048, 0056-0058).
Regarding claim 4, Coughlan teaches determining the disturbance score is based on a number of the one or more disturbances and a frequency of the one or more disturbances (col. 7 ll. 33-47, col. 8 ll. 31-45 determining multiple tags for visual disturbance. It would have been obvious to a person of ordinary skill in the art to add up these tag occurrences as score as total amount of disturbances and count of each tag as frequency of disturbances.).
Regarding claim 5, Coughlan teaches updating the disturbance score as each of the one or more disturbances are identified during the communication (col. 7 ll. 33-58) continuously checking frames in video stream). Cunnington teaches updating the disturbance score as each of the one or more disturbances are identified during the communication (Paragraphs 0056-0058 continually aggregating and correlating i.e. scoring to improve presentation).
Regarding claim 7, Coughlan teaches the feedback is provided during the communication (col. 8 ll. 50-64). Cunnington teaches the feedback is provided during the communication (Paragraphs 0033, 0058, 0060, 0092 immediate feedback during meeting).
Regarding claim 8, Cunnington teaches the feedback is provided after the communication (Paragraphs 0033 at a later point for training or coaching, 0058 subsequent feedback, 0093 after the meeting).
Regarding claim 9, Cunnington teaches the feedback includes at least one recommendation for mitigating disturbances (Paragraphs 0034, 0040, 0048, 0056-0058 coaching training provided).
Regarding claim 10, Coughlan teaches removing at least one of the one or more disturbances from the first media stream (col. 8 ll. 50-64).
Regarding claim 11, Coughlan teaches a system for detecting disturbances in a first media stream captured of a participant on a communication, the system comprising: one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when read and executed by the processing system, direct the processing system (col. 3 ll. 40-col. 5 ll. 55) to:
receive the first media stream, comprising an audio component and a video component (col. 3 ll. 46-51, col. 3 ll. 64-col. 4 ll. 9, col. 5 ll. 50-55);
identify one or more disturbances in the first media stream based on the video component (col. 3 ll. 64-col. 4 ll. 27, col. 7 ll. 33-col. 8 ll. 3); and
providing feedback about the one or more disturbances to the participant (col. 8 ll. 51-58) (col. 3 ll. 40-col. 9 ll. 39 for complete details).
Coughlan does not teach to receive biometric information captured from the participant by one or more biometric sensors; identify one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information.
However, in the similar field, Cunnington teaches to receive biometric information captured from the participant by one or more biometric sensors (Paragraphs 0052-0055 from any and/or all participants); identify one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information (Paragraphs 0033, 0035 aggregating and correlating variety of sensor data to identify participant disturbance i.e. variety of interactions in media based on correlated data); and provide feedback about the one or more disturbances to the participant (Paragraphs 0040, 0053, 0056, 0061 feedback to presenter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Coughlan to identify one or more disturbances in the first media stream based on the audio component, the video component, and the biometric information as taught by Cunnington so that “the collected sensor data is correlated for each participant” (Cunnington, Paragraph 0090) and “the correlated sensor data is compared with baseline data across a number of different physical, physiological and biological aspects for determining one or more reactions” (Cunnington, Paragraph 0091).
Regarding claim 12, refer to rejections for claim 11 and claim 2.
Regarding claim 13, refer to rejections for claim 12 and claim 3.
Regarding claim 14, refer to rejections for claim 12 and claim 4.
Regarding claim 15, refer to rejections for claim 12 and claim 5.
Regarding claim 17, refer to rejections for claim 11 and claim 7.
Regarding claim 18, refer to rejections for claim 11 and claim 8.
Regarding claim 19, refer to rejections for claim 11 and claim 9.
Regarding claim 20, it recites one or more non-transitory computer readable storage media, having instructions stored thereon for detecting disturbances in a first media stream captured of a participant on a communication, the instructions, when read and executed by a processing system, direct the processing system to perform the substantially similar steps as recited in claim 11. Coughlan teaches such a non-transitory computer readable storage media, having instructions stored thereon for detecting disturbances in a first media stream captured of a participant on a communication, the instructions, when read and executed by a processing system, direct the processing system to perform the substantially similar steps as recited in claim 11 (col. 3 ll. 14-26). Cunnington teaches such a non-transitory computer readable storage media, having instructions stored thereon for detecting disturbances in a first media stream captured of a participant on a communication, the instructions, when read and executed by a processing system, direct the processing system to perform the substantially similar steps as recited in claim 11 Paragraphs 0115-0117).

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan and Cunnington as applied to claims 2, 12 above, and further in view of Ripa (US Patent Application Publication No. 2014/0140497).
Regarding claim 6, Coughlan and Cunnington do not teach the participant is one of a group agents of a contact center and wherein the disturbance score is for the group of agents.
However, in the similar field of communication, Ripa teaches the participant is one of a group agents of a contact center and wherein the disturbance score is for the group of agents (Paragraphs 0142-0145).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Coughlan and Cunnington with participant as one of a group agents of a contact center and wherein the disturbance score is for the group of agents as taught by Ripa in order to “include current conversation information for a subset of the call center agents who are assigned to a zone of a particular supervisor” (Ripa, Paragraph 0145).
Regarding claim 16, refer to rejections for claim 12 and claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653